                    Case 20-32021 Document 612 Filed in TXSB on 07/22/20 Page 1 of 3




                                                        Southern District of Texas

                                         In re Whiting Petroleum, Case No. 20-32021
                                                                                                 Court ID (Court use only)_____________

                        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant to
Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                                              Name of Transferor
Argo Partners                                                                   NORTH COUNTRY OIL

Name and Address for notices and payments:                                      Court Record Address of Transferor
12 West 37th Street, 9th Floor                                                  (Court Use Only)
New York, NY 10018
Phone:(212) 643-5446
                                                                                Name & Current Address of Transferor
                                                                                NORTH COUNTRY OIL
                                                                                7258 38th St NW

                                                                                Parshall,ND 58770
                                                                                Phone:(701) 421-5852
                                                                                Court Claim #
                                                                                Sched F $36,462.00

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and belief.

By:/s/ Matthew V. Binstock, CFA                                                  Date: July 22, 2020
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                        ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security has been filed in the clerk's office of this
court as evidence of the transfer. Objections must be filed with the court within twenty (20) days of the mailing of this notice. If no objection is timely
received by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                                   ______________________________
                                                                                   CLERK OF THE COURT
Case 20-32021 Document 612 Filed in TXSB on 07/22/20 Page 2 of 3
Case 20-32021 Document 612 Filed in TXSB on 07/22/20 Page 3 of 3




                              22nd       July
